DETAILED ACTION
	This action is a first action on the merits. The claims filed on June 10, 2020 have been entered. Claims 1-15 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US provisional 62/705,078 filed June 10, 2020.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the recitation of “to improve well completion and stimulation designs” in lines 5-6 is considered to be purported merits.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al., US 2019/0120047 (hereinafter Jin).
 Claim 1: Jin discloses a method of determining borehole characteristics (monitoring and diagnosing completion during hydraulic fracturing operations, see abstract) comprising: 
arranging at least one sensing fiber along a borehole (Distributed Acoustic Sensing (DAS) optical fiber is attached to the wellbore, par [0012], [0056], installing a distributed acoustic sensing (DAS) fiber in said monitor well, par [0019]); 
causing pressure changes in the borehole (obtaining DAS data from said monitor while fracturing at least one operation well to form a set of fractures, par [0019], “hydraulic fracking” means that pressure par [0032], DAS is a strain rate sensor and the fiber is mechanically coupled with the formation, strain from the process of hydraulic fracturing can be detected, par [0056]); and 
measuring strain along the at least one sensing fiber to obtain strain data (DAS data records formation strain perturbation due to fracture propagation, abstract, par [0012]).

Claim(s) 1-4, 6-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al., US 2021/0285323 (hereinafter Davis).
Claim 1: Davis discloses a method of determining borehole characteristics (distance between hydraulic fracture of child well and parent well, abstract) comprising: 
arranging at least one sensing fiber (strain measurement device 106a, 106b may be a fiber optic cable) along a borehole (parent well 100a, child well 100b) (see Fig 1, par [0018]); 
causing pressure changes in the borehole (parent well 100a and the child well 100b, respectively, and may be used to hydraulically fracture the respective parent well 100a and child well 100b, par [0015], changes in strain may be induced by the hydraulic fracturing treatment of the child well 100b resulting in fractures in the formation 117, par [0023], hydraulic fracturing necessarily causes changes in pressure); and 
measuring strain along the at least one sensing fiber to obtain strain data (DAS system 112a may measures changes in strain in the fiber optic cable 110a deployed in the parent well 100a along the length the of the fiber optic cable 110 as the child well 100b undergoes the hydraulic fracturing treatment to create fractures 116a, 116b, par [0022]-[0023], strain measurements to determine a distance between a fracture in a child well 100b and the wellbore of the parent well 100a, par [0034]).
Claim 2: Davis discloses the borehole along which the at least one sensing fiber is arranged has been fractured (the parent well 100a has already undergone the hydraulic fracturing treatment while the child well 100b undergoes the hydraulic fracturing treatment, par [0017]).
Claim 3: Davis discloses determining borehole fracture geometry based on the strain data (computing device determines fracture proximity to the parent wellbore, abstract, par [0048], a distance between a hydraulic fracture of a child well and a parent wellbore of a parent well, par [0057]
Claim 4: Davis discloses the borehole along which the at least one sensing fiber is arranged has been hydraulically fractured (the parent well 100a has already undergone the hydraulic fracturing treatment while the child well 100b undergoes the hydraulic fracturing treatment, par [0017]).
Claim 6: Davis discloses the borehole along which the at least one sensing fiber is arranged is a borehole of a vertical producer well or of a vertical injector well (wellbore 102a, 102b may include a vertical wellbore, hydraulic fracturing system 118a, 118b may be positioned at the surface 115 of the parent well 100a and the child well 100b, respectively, and may be used to hydraulically fracture the respective parent well 100a and child well 100b, par [0015]).
Claim 7: Davis discloses the borehole along which the at least one sensing fiber is arranged is a borehole of a conventional well (each wellbore 102a, 102b may include a vertical wellbore and/or a lateral wellbore that extends substantially horizontally from the vertical wellbore, Fig 1, par [0015], this would necessarily include a conventional well).
Claim 8: Davis discloses determining borehole perforation cluster efficiency based on the strain data (DAS-based downhole cluster flow estimates, par [0037], [0044]).
Claim 9: Davis discloses the at least one sensing fiber includes at least one optic fiber (strain measurement device 106a, 106b may be a fiber optic cable 110a, 110b, par [0018]).
Claim 10: Davis discloses the causing of the pressure changes in the borehole includes at least one selected from the group consisting of: shutting-in the borehole, changing a choke size of the borehole, or performing an injection in the borehole (hydraulic fracturing system 118a, 118b may be positioned at the surface 115 of the parent well 100a and the child well 100b, respectively, and may be used to hydraulically fracture the respective parent well 100a and child well 100b, Fig 1, par [0015], hydraulic fracturing necessarily increases pressure).
Claim 12: Davis discloses measuring of strain along the at least one sensing fiber includes performing distributed strain sensing (fiber optic cable 110a, 110b may be communicatively coupled to a sensing system, for example a Distributed Acoustic Sensing (“DAS”) system 112a, 112b positioned at the surface 115, par [0020]).
Claim 13: Davis discloses measuring temperature along the at least one sensing fiber to obtain temperature data (select fracture parameters of the fracture strain model may be extracted, solved for, or par [0040], [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Jin.
Claim 5: Davis is silent as to the borehole along which the at least one sensing fiber is arranged has been naturally fractured.
Jin discloses a typical hydraulic fracturing treatment include fracturing fluid pumped downhole into the formation at a pressure sufficiently high to enlarge existing fractures in the reservoir. The ability to stimulate fractures naturally present in the rock may be major factors in the success of completions (Jin, par [0007]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the method of Davis to include a borehole that has been naturally fractured as disclosed by Jin, as hydraulic fracturing commonly used to stimulate naturally occurring fractures and the ability of a fracturing treatment often can determine the success of completions (Jin, par [0007]).

Claim 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Ruhle et al., US 2021/0231835 (hereinafter Ruhle). 
Claim 11: Davis is silent as to the measuring of strain along the at least one sensing fiber is performed before the pressure changes to obtain a baseline strain reading, during pressure changes to obtain time-dependent strain variation data, and after the pressure changes to obtain strain recovery data, wherein the strain data includes the baseline strain reading, the time-dependent strain variation data, and the strain recovery data.
Ruhle discloses subsurface diagnostic data, including strain (par [0055]), can be included as part of completion characteristics data (par [0057]). Completion characteristics data for the fracturing completion job can be gathered before the fracturing completion job is performed as part of the well completion, while the fracturing completion job is performed, and after the fracturing completion job is performed.  Completion characteristics data for the fracturing completion job can be gathered as one or more fracturing completion plans are applied to perform the fracturing completion job (par [0057], [0077]) Values of parameters of the applied fracturing completion plans can be correlated with the completion par [00139]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Davis to include measuring strain before, during, and after the pressure change to include a baseline reading, time-dependent strain variation data, and strain recovery data, as disclosed by Ruhle, as this modification would have allowed the operator to better control the fracturing completion job and make recommendations based on the observed changes (Ruhle, Fig 4, par [0057]).
Claim 14: Davis discloses obtaining pressure data from the borehole (well pressure data may be sent to the computing device from various measurement devices in the parent well, the child well, and/or one or more offset well, par [0037]).
Davis is silent as to comparing the pressure data to the strain data to obtain cluster performance data.
Ruhle discloses a system and method for receiving diagnostic data of hydraulic fracturing (see abstract). Subsurface diagnostics data relating to cluster efficiency 618 can be gathered at the fracturing completion job. Subsurface diagnostics data including data relating to cluster efficiency 618 can describe flow rates per perforation cluster in a wellbore of the fracturing completion job, flow rates per perforation in the wellbore, temperature on stages in the wellbore, microseismic activity in the wellbore, acoustic measurements in the wellbore, strain measurements in the wellbore, bottom hole pressure in the wellbore, and instantaneous shut in pressures in the wellbore (par [0055], [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to compare the pressure data and the strain data as disclosed by Davis, to obtain cluster performance data as disclosed by Ruhle, as this modification would have provided access to diagnostic data of a hydraulic fracturing completion of a wellbore, thereby providing systems and methods for controlling a hydraulic fracturing job (Ruhle, see abstract, par [0055]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bland et al., US 2021/0156247 (hereinafter Bland).
Claim 15: Davis is silent as to the borehole is a borehole of a well undergoing production, and the method further comprises: ceasing production from the well prior to the causing of the pressure changes in the borehole; and resuming production from the well after the causing of the pressure changes in the borehole.
Bland discloses a vertical stain system for a wellbore. During the lifetime of a wellbore (104) the wellbore (104) may undergo hydraulic fracturing and/or other sub processes, which may produce stain on the wellbore (104) (par [0035]). The well system (300a) may be a parent well (300a) may be an existing production well that has undergone hydraulic fracturing (par [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, modify the method of Davis to cease production from the well prior to the causing of the pressure changes in the borehole and resume production from the well after the causing of the pressure changes in the borehole, as Bland discloses strain may be measured over the lifetime of a wellbore and wellbores may be a production wellbores that have previously undergone hydraulic fracturing, which includes injection fluid under pressure in order to stimulate the wellbore (Bland, par [0002]). One of ordinary skill would be capable of ceasing production from the well prior to causing pressure changes and resuming production from the well after causing pressure changes as necessitated by the specific requirements of the invention.

Conclusion
Claims 1-15 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676